Title: To Thomas Jefferson from Henry Dearborn, 27 October 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir.
                            War DepartmentOctober 27. 1806
                        
                        I have the honor of proposing for your approbation the following promotions & appointments in the
                            Corps of Engineers viz.
                        
                     
                        First Lieut.
                         Joseph G Swift to be promoted to the Rank of Captain
                     
                     
                        " 
                            "
                        Walker K Armisted to be promoted to the Rank of Captain
                     
                     
                        Second Lieut
                        George Bomford to be promoted to the Rank of First Lieutenant,
                     
                     
                        " 
                            "
                        William McKee to be promoted to the Rank of First Lieutenant
                     
                  
                        
                        
                        
                        Cadet Alden Partridge to be appointed First Lieutenant
                        Cadets Charles Gratiot, Eleazer D Wood, William Partridge and Prentice Willard to be appointed Second
                            Lieutenants
                        I am Sir with great respect Your Most Obedt Servt.
                        
                            H. Dearborn
                            
                        
                        
                            [Order by TJ:]
                     Approved
                        
                        
                            Th: Jefferson
                            
                            Oct. 30. 06.
                        
                    